Exhibit 99.1 GRUBHUB REPORTS THIRD QUARTER RESULTS GrubHub generates 38% revenue growth in the third quarter Chicago, IL– October 27, 2015 – GrubHub Inc. (NYSE: GRUB), the leading takeout marketplace, today announced financial results for the quarter ended September 30, 2015. “GrubHub delivered strong year-over-year growth in the third quarter, driven by dependable repeat usage and robust new diner adds,” said Matt Maloney, CEO.“During the third quarter, we reached a major milestone: we sent our 300 millionth order to our restaurant partners.This is a testament to the extraordinary value GrubHub has created for its partners as well as the degree to which we’ve changed the way people order takeout.” Third Quarter 2015 Highlights The following results reflect the financial performance and key operating metrics of our business for the three months ended September 30, 2015 as compared to the same period in 2014. Third Quarter Financial Highlights · Revenues: $85.7 million, a 38% year-over-year increase from $61.9 million in the third quarter of 2014. · Non-GAAP Adjusted EBITDA: $21.5 million, a 5% year-over-year increase from $20.4 million in the third quarter of 2014. · Net Income: $6.9 million, or $0.08 per diluted share, a 6% year-over-year increase from $6.5 million, or $0.08 per diluted share, in the third quarter of 2014. · Non-GAAP Net Income: $11.5 million, or $0.13 per diluted share, a 13% year-over-year increase from $10.1 million, or $0.12 per diluted share. Third Quarter Key Business Metrics Highlights · Active Diners were 6.43 million, a 41% year-over-year increase from 4.57 million Active Diners in the third quarter of 2014. · Daily Average Grubs were 211,500, a 22% year-over-year increase from 172,700 Daily Average Grubs in the third quarter of 2014. · Gross Food Sales were $554 million, a 31% year-over-year increase from $424 million in the third quarter of 2014. “We are seeing encouraging early signs of success with our delivery initiative,” continued Maloney.“While delivery volume remains low relative to overall volume on GrubHub, we’ve seen tangible improvements in diner frequency, order growth and conversion in some of our secondary markets where restaurants we deliver for generate a significant amount of the overall order volume.This gives us confidence that our investment in delivery will reap rewards across our entire network over time.” Fourth Quarter Guidance Based on information available as of October 27, 2015, the company is providing the following financial guidance for the fourth quarter of 2015: Fourth Quarter 2015 (in millions) Expected revenue range $98 - $100 Expected Adjusted EBITDA range $23 - $25 Third Quarter 2015 Financial Results Conference Call:GrubHub will webcast a conference call today at 9 a.m. CT to discuss the third quarter 2015 financial results. The webcast can be accessed on the GrubHub Investor Relations website at http://investors.grubhub.com, along with the company's earnings press release and financial tables. A replay of the webcast will be available at the same website until November 10, 2015.
